Fourth Court of Appeals
                                   San Antonio, Texas
                                           July 3, 2014

                                      No. 04-14-00427-CV

                         IN THE INTEREST OF J.M.O., A CHILD,

                  From the 288th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-PA-01766
                     Honorable Charles E. Montemayor, Judge Presiding

                                         ORDER
        This is an accelerated appeal from the trial court’s Order of Termination, which the trial
court signed on May 27, 2014. See TEX. FAM. CODE ANN. § 263.405(a) (West 2014). Motions
for new trial and other specific post-judgment motions will not extend the time to perfect an
accelerated appeal. See TEX. R. APP. P. 28.1(b). Therefore, the notice of appeal in this case was
due to be filed June 16, 2014. See id. § 263.405(c); TEX. R. APP. P. 26.1(b). A motion for
extension of time to file the notice of appeal was due on July 1, 2014. See TEX. R. APP. P. 26.3.
Appellant filed a notice on appeal on June 17, 2014. Although appellant filed a notice of appeal
within the fifteen-day grace period allowed by Rule 26.3, he did not file a motion for extension
of time.

         A motion for extension of time is necessarily implied when an appellant, acting in good
faith, files a notice of appeal beyond the time allowed by Rule 26.1 but within the fifteen-day
grace period provided by Rule 26.3 for filing a motion for extension of time. See Verburgt v.
Dorner, 959 S.W.2d 615, 617 (Tex. 1997) (construing the predecessor to Rule 26); Dimotsis v.
State Farm Lloyds, 966 S.W.2d 657, 657 (Tex. App.—San Antonio 1998, no pet.) (stating same
under current Rule 26). However, the appellant must offer a reasonable explanation for failing to
file the notice of appeal in a timely manner. See id.; TEX. R. APP. P. 26.3, 10.5(b)(1)(C).

        It is therefore ORDERED that appellant file, no later than July 14, 2014, a response
presenting a reasonable explanation for failing to file the notice of appeal in a timely manner. If
appellant fails to respond within the time provided, the appeal will be dismissed. See TEX. R.
APP. P. 42.3(c).

                                                     _________________________________
                                                     Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of July, 2014.

                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court